Citation Nr: 1119145	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received for entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits. 

2.  Entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979, and from September 1981 to May 1986.   He died in May 1998.

The Appellant seeks VA death benefits as his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to DIC benefits based on helpless child status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a decision dated in November 2001, the RO denied the Appellant's claim to reopen entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits, based on the finding that the evidence did not demonstrate she was married to the Veteran at the time of his death; the Appellant did not appeal the November 2001 decision within one year of being notified.

2.  Evidence received since the November 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits.

3.  The Appellant and the Veteran were married in December 1975.

4.  Although there is a July 1994 divorce decree of record, this divorce was set aside in March 2003; thus, she was married to the Veteran at the time of his death. 

5.  The evidence shows that the Appellant and the Veteran did not cohabit continuously from their marriage until the death of the Veteran; their separation is not shown to have been procured by the Veteran, or due to his misconduct.  Their separation was not shown to be by mutual consent for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied the Appellant's claim to reopen entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The Appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.50, 3.53 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds sufficient evidence to reopen the Appellant's claim for entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Moreover, with respect to the underlying claim on the merits, the Appellant was provided VCAA notice by letter dated in February 2007.  The letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  She was not given notice regarding ratings and effective dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); however, such notice would only be relevant if the Appellant was found to be the Veteran's surviving spouse.  The February 2007 letter advised the Appellant of what type of evidence would be pertinent and considered as to the threshold matter addressed herein. 

Regarding VA's duty to assist, the Appellant has not identified any outstanding evidence or information which could be obtained to help substantiate her claim, and the Board is not aware of any such evidence.  VA's duty to assist the claimant is met.  The Board will therefore address the merits of the claim.

Finally, as a procedural matter, the Board notes that the Appellant has submitted numerous medical and educational records regarding her son, in conjunction with a separate DIC claim based on helpless child status, since the May 2009 statement of the case (SOC).  As these documents are not relevant to the above listed claims, waiver of RO consideration is not required.  Moreover, although the Appellant has submitted relevant documents pertaining to her claim following the May 2009 SOC, she explicitly indicated she was waiving RO consideration of these documents.  

II. New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Appellant initially filed a claim of entitlement to dependency and indemnity compensation (DIC) benefits in August 1998.  The RO informed the Appellant in a January 1999 letter, attached to an August 1998 rating decision, that her claim had not been approved because she was divorced from the Veteran.  The Appellant subsequently filed a new claim for benefits in August 1999.  In a September 1999 letter, the Appellant was once again informed that her claim had been denied because it could not be established that she was the surviving spouse of the Veteran as a divorce had been finalized on July [redacted], 1994.  The Appellant filed another claim in April 2001.  In a November 2001 decision, the Appellant was once again informed that her claim could not be approved.  She did not appeal that decision within a year, and it became final.  38 C.F.R. § 20.1103.

In August 2006 she once again filed another claim.  In a September 2006 letter, the Appellant was informed that her claim was once again denied.  The RO indicated that the evidence showed that she had been divorced from the Veteran and as a result could not be recognized as the surviving spouse.  However, in December 2006, within one year of the September 2006 decision, the Appellant submitted a request for reconsideration of the September 2006 decision and attached a copy of a March 2003 decision of the Circuit Court of St. Louis County, Missouri declaring the judgment and decree of dissolution of the marriage void and set aside.  Pursuant to 38 C.F.R. § 3.156(b), the Board will consider the September 2006 rating decision on appeal.  See Buie Shinseki, 24 Vet. App. 242 (2010).

The Board finds that new and material evidence has been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in November 2001 included a July 1994 divorce decree.  The RO essentially determined that the Appellant did not demonstrate that she was married to the Veteran at the time of his death.   

The evidence added to the record since the last final rating decision includes a March 2003 decision of the Circuit Court of St. Louis County, Missouri declaring the judgment and decree of dissolution of the marriage void and set aside. Significantly, the new evidence demonstrates the Veteran and the Appellant were not divorced.  

The Board finds that the evidence submitted since the November 2001 RO decision is new in that it was not associated with the claims folder prior to the November 2001 decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, her claim will be reopened. 

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

In the present case, the RO has in fact considered the issue of entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits on a de novo basis.  See May 2009 statement of the case (SOC).  The Appellant's presentation has not been limited to the matter of submission of new and material evidence.  She has clearly argued the merits of her appeal.  Thus, there is no prejudice in the Board's consideration of this claim on the merits.  In any event, as discussed above, the Appellant has been amply apprised of what is required to establish her status of as the surviving spouse of the Veteran, and she has set forth her contentions as to why she believes she was without fault in their physical separation at the time of the Veteran's death.  She also presented evidence in an effort to support her argument.

III.  Status as Claimant

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

'Surviving spouse' is defined by regulation, and means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) Who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the Appellant is not established as a proper claimant, the claim can proceed no further.  The Appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Historically, the record shows that the Appellant and the Veteran were married on December [redacted], 1975.  A marriage certificate confirms this information.  According to two birth certificates, the Veteran and the Appellant are the listed parents of two children born in October 1981 and August 1983.  A divorce decree was entered on July [redacted], 1994 by the Circuit Court of St. Louis County in Missouri dissolving the marriage.  However, a March 2003 judgment by the same Circuit Court declared void and set aside the July 1994 decree of dissolution of marriage.  The Court determined that from the time the divorce was filed to the time the divorce judgment was entered, the Veteran was a disabled person to the extent that he was mentally and physically infirm as to have required the appointment of a Next Friend or Guardian Ad Litem, to prosecute his said dissolution.   As the Veteran was not represented by an appropriate party, he was not a competent party to this divorce action and therefore the dissolution of the marriage judgment is void.  Thus, there is no divorce between the two.   The Appellant and the Veteran were therefore married at the time of his death.

However, this does not mean that the Appellant is the surviving spouse for VA benefits purposes. As noted, in order for an individual to be the 'surviving spouse' of the Veteran, she must have been (1) the spouse of a Veteran at the time of the Veteran's death, (2) lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and (3) who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50(b).  

Here, while spouses, the record reflects that the Appellant and the Veteran did not continuously live together from the date of marriage to the date of the Veteran's death.  There is no indication that the separation was due to the misconduct of, or procured by, the Veteran without fault of the spouse.  Although statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information, evidence in the file indicates that the separation was not by mutual consent. 

For example, at a November 1988 VA examination, the Veteran reported that he had been living alone since his wife separated from him due to his symptoms.  In a statement dated in July 1993, the Appellant contacted the VA seeking apportionment of the Veteran's VA benefits.  In an August 1993 statement from the Veteran to the VA, the Veteran indicated that he had moved in July 1993 from St. Louis to Las Vegas.  Although he initially indicated that this was for health reasons, he reported that he had been living alone ever since he became unable to work in January 1988.  He stated that at the Appellant's request he was asked to move out of his house.  He reflected that he continued to pay the rent on the family home and helped out as much as he could with their children.  He indicated that he was "separated" from his wife.  He stated that he filed for divorce in July so that he could get on with a quality life.  The Veteran stated that he did not feel like he should have to pay the Appellant any support but did want to help with the children.  He stated that after the divorce he planned to buy a home to fit his needs in Las Vegas, so that he could be close to his parents and live as independently as he could with the help of home care assistance. 

The Veteran indicated in another August 1993 statement that he was planning on buying a house after the divorce in the Las Vegas area to be close to his parents and hoped that his two children may come to live with him there later.  

In a statement dated on September 2, 1993, the Appellant indicated that she had been living separate from the Veteran since January 1988, approximately 5 years.  She stated that the Veteran's diagnosis of multiple sclerosis had been devastating to the family.  She clearly indicated that the dissolution of the marriage was due to "discord", to include infidelity, and not the Veteran's illness.  The Appellant lamented that their marriage was not strong enough to deal with living together.  She reflected that after the Veteran moved out they were able to rebuild their relationship which had allowed them to once again at least become friends but not lovers.  She indicated that although they were living separately she still helped him with business matters and shopping, and that they still purchased vehicles together.  She stated that they participated in family events and celebrated holidays.  The Appellant stated that the Veteran filed for divorce in June 1993 and he had subsequently moved to Las Vegas.  She indicated that she had very little contact from the Veteran and the children were going through emotional issues of abandonment. 

In a statement dated in February 1994, the Veteran indicated that the Appellant was dragging out the divorce and continued to receive benefits on his behalf.  He stated that she did not want to live together but wanted him to support her with his disability money. 

In a statement dated in September 1994, to the VA, the Veteran referred to the Appellant as his "ex-wife."  Moreover, he mailed to the VA a copy of his divorce decree in January 1995.  Curiously, in a March 1997 Learning Disabled and Language Impaired Evaluation of the Veteran's son, the parents were listed as the Appellant and a man other than the Veteran (F.S.).  The document was signed by both of these parties, with F.S. indicating that he was the "stepfather" of the child.  In a Status of Dependents Questionnaire submitted by the Veteran to the VA in September 1997 he checked the box indicated "no" to the question "Are you married?"  He explained that he paid child support to his ex-wife.
 
The Board has considered a December 1997 letter sent to the Missouri Protection and Advocacy Service regarding one of the Veteran's children.  In the letter, the Clinical Psychologist indicated that the Veteran was living in Las Vegas.  He further stated that he was currently working with the Appellant and the child's stepfather to help them understand and respond to the son's issues. 

The Veteran passed away in May 1998. On the Veteran's May 1998 death certificate it was noted that he was divorced.  In an October 1998 psychological evaluation of the Veteran's son, the son stated that his parents had separated in 1989, that his father had moved out of the area in 1993 and that they had then divorced in 1994.  He reported that his mother (the Appellant) had married F.S., his stepfather in 1994.  The son reported that the Appellant had recently gotten rid of his stepfather and had a restraining order against him.  In a January and February 2003 comprehensive psychological evaluation conducted on the same son, the clinical psychologist indicated that the Appellant had a live-in boyfriend who had stayed with the family for seven years. 

The Appellant recently submitted copies of documents showing that she purchased a property with the Veteran as late as April 1993.  However, the Board notes that these documents were issued prior to the parties now void July 1994 divorce.  Another document submitted, dated in January 1998, reflects that the Appellant signed a deed of trust.  It appears that someone handwrote next to her name as Grantor "a married person with assent of her spouse as contained in instrument recorded simultaneously herewith."  However, the Veteran's name was not mentioned anywhere in the document and it is unclear who this spouse was that is referred to in the document.  

Another document submitted by the Appellant shows that she was left on the Veteran's life insurance policy as his beneficiary.  The Board notes however, that the Divorce decree which has now been nullified, but was in place when the Veteran was alive, required him to keep the Appellant on his Survivor Benefits Plan.  It appears that these documents were submitted in an attempt to demonstrate that she and the Veteran remained "married" and conducted themselves accordingly until his death.  

The Board finds however, that the evidence above reflects that the Veteran and the Appellant did not continuously live together from the date of marriage to the date of the Veteran's death.  Significantly, the Board additionally finds that their separation was not by mutual consent.  

While a statement by the surviving spouse as to the reason for separation will be accepted in the absence of contradictory information, the fact that the Veteran's VA filings during his lifetime reflect that he was "divorced" from the Appellant, the fact that the Appellant was involved in another long-term (4 year) relationship where she and F.S. held themselves out to be married, and the fact that even his son acknowledged that his parents had separated and subsequently divorce, indicates that the parties were not simply separated for matters of convenience.  The available statements and actions from the Veteran during his lifetime reflected his belief that there existed a definite end to the marriage.  There was no mutual consent to merely separate for matters of convenience.  Further, the Board finds that due to contradictions in the Appellant's reports with the Veteran's own reported history as shown in various VA records; her statements as to the reason for separation are not dispositive in this case.  Indeed, in her September 1994 letter, the Appellant stated that her marriage to the Veteran had failed due to marital discord.  This contemporaneous evidence weighs heavily against the Appellant's current recollections as to cause of her separation from the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board finds that her statements lack credibility and are without probative value.

The Board has considered the Appellant's implicit argument that the Veteran was incompetent at the time of their separation and thus, the separation should not be used to invalidate her status as the proper claimant to the Veteran's death benefits.  Her main support for this theory is the fact that the divorce decree was voided by the Circuit Court of St. Louis County based on a finding that the Veteran was incompetent.  The Board notes there are several flaws to this argument.   First, although the Circuit Court determined that the Veteran was incompetent from the time he filed for divorce, until the divorce judgment was entered, the claims file is devoid of a finding that the Veteran was determined to be incompetent for VA purposes.  The Veteran was in receipt of a 100 percent disability rating for his multiple sclerosis from April 1989.  However, despite the seriousness of his physical impairments, he was never deemed to be incompetent for purposes of managing his VA benefits.

Next, and of significant import, the finding of incompetency made by the Circuit Court is not binding on the Board.  In this regard, the Board notes that the Appellant was explicitly asked in a March 2009 letter from VA to provide medical evidence prior to July [redacted], 1994 showing that the Veteran was mentally incompetent.  However, in response to this VA correspondence, she merely indicated that the evidence in the claims file should clearly identify the Veteran's level of incompetence for several years prior to his death.  The Board also points out that the March 2003 determination of the Circuit Court only determined that the Veteran was incompetent between the time he filed for divorce to the time the divorce decree was entered.  Records indicate that the Veteran filed for divorce sometime between June and July 1993.  The divorce decree was entered in July 1994.  However, at a November 1988 VA examination, at a time when the Veteran's competence has not been questioned, the Veteran was already reporting that he had been living alone after his wife had separated from him due to his health problems. 

Despite the finding by the Circuit Court, the Board finds that the weight of the competent evidence demonstrates that the separation was not by mutual consent.  Significantly, while it appears that the Veteran and the Appellant may have initially maintained communication while they were separated, the records reflect that the Appellant was romantically involved with another person who was even referred to as the stepfather of the Veteran's son in an educational evaluation.

The issue on appeal concerns whether, for VA purposes, the continuity of cohabitation between the Appellant and the Veteran was considered broken under the rules set forth by 38 C.F.R. § 3.53.  Indeed, as the Appellant is shown to have held herself out publicly to be the spouse of F.S., she would also fail to meet requirements set out by 38 C.F.R. § 3.50(b)(2).  Emphasis is placed on the fact that there are multiple documents in the claims file wherein the Appellant or her son identified F.S. as her husband/step-father and, in at least one instance, where F.S. identified himself as the spouse of the Appellant.  Based on a review of the evidence, the Board finds that the continuous cohabitation requirement for establishing surviving spouse status is not met.  The Appellant is not shown to be the lawful surviving spouse of the Veteran under 38 C.F.R. § 3.53, and therefore is not a proper claimant for the benefit sought.  Therefore, there is no need to proceed with a merits analysis as to whether entitlement to DIC, death pension, and accrued benefits is warranted.

The Board parenthetically acknowledges that the concurring opinion in the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  The Board distinguishes this case and finds that it was appropriate to reopen and deny the Appellant's claim.

In this case, the Appellant's claim was previously denied because she was divorced from the Veteran.  However, as discussed above, evidence submitted with her most recent claim to reopen indicated that the divorce was no longer valid, therefore mooting the very basis for the last final denial.  The Board considered this new evidence and found sufficient evidence to warrant a reopening the claim.  However, the evidence found in the claims file is sufficient to demonstrate that the Veteran and the Appellant did not live continuously together from the date of marriage to the date of his death.  There is no further development which could be made at this juncture to change the decision of the Board.  Therefore, as explained in detail above, the claim remains denied.


ORDER

New and material evidence to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits has been received, to this extent, the appeal is granted.

The appeal seeking to establish that the Appellant is the Veteran's surviving spouse and thus a proper claimant for VA death benefits based on his service is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


